Citation Nr: 0332539	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including coronary artery disease and hypertension, 
as secondary to exposure to herbicides, including Agent 
Orange.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for arthritis of the 
first metatarsophalangeal joint of each foot.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1965 
to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

VCAA requires that the veteran and his representative be 
notified of the evidence necessary to substantiate the claim, 
the evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  The Board's review of the 
file does not disclose any attempt to inform the veteran what 
evidence was needed to substantiate his claims, what evidence 
VA would get and what evidence the veteran would have to 
submit.  Thus, the case must be remanded to notify the 
veteran in accordance with the law.  

Also, VCAA requires VA to obtain a nexus opinion where 
needed.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board will 
order examinations of the veteran and nexus opinions, where 
appropriate; however, if those opinions are against the 
claim, in order to prevail, the veteran must submit evidence 
which has sufficient probative weight (by reason of a good 
explanation or other factors) to put the evidence in relative 
equipoise.  38 C.F.R. § 3.102 (2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Disabled Am. Veterans v. Secretary of 
Veterans Affairs and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should notify the veteran that 
to substantiate his claim his must 
provided sufficient detail so that the 
claimed stressors can be verified.  He 
should be asked for the names of any 
casualties, specific locations of stressor 
events, and dates of events to within 60 
days.  This information, along with a copy 
of the DA Form 20, in the file, should be 
forwarded to the Center for Unit Records 
Research (CURR) for verification.  

3.  After the response from CURR, the 
veteran should be scheduled for a VA 
examination by a psychiatrist.  The claims 
folder should be made available to the 
examiner for review.  Any indicated tests 
or studies should be done.  The examiner 
should consider the claimed stressors and 
express an opinion as to whether it is as 
likely as not that that the veteran has 
PTSD as a result of his Vietnam 
experiences.  A full explanation for the 
opinion should be provided.  

4.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder should be made available to the 
examiner.  Any indicated test or studies 
should be done.  The examiner should 
express an opinion as to 
whether it is as likely as not that the 
veteran has:

?	arthritis of the first 
metatarsophalangeal joint of either 
foot as the result of disease or 
injury incurred or aggravated by 
active service;

?	a left knee disorder as the result of 
disease or injury incurred or 
aggravated by active service.

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


